Citation Nr: 1437163	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether the Veteran's garnished Social Security income should be excluded as countable income for purposes of payment of nonservice-connected pension benefits from July 1, 2005 to September 1, 2008.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from July 1973 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 administrative decision in which the VA Pension Center in Milwaukee, Wisconsin denied the Veteran's claim to increase the amount of his nonservice-connected pension benefits.  

The Veteran also appealed an October 2011 rating decision in which the RO in New Orleans, Louisiana denied his claim for service connection for bilateral hearing loss.

In his July 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the local RO.  Although the hearing notice was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to appear for a hearing was scheduled in July 2014, and has not offered any explanation for his failure to appear.  His hearing request has, thus, been deemed to be withdrawn. 38 C.F.R. § 20.704 (2013).

In September 2013, the Board remanded the instant matters for further action.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of an August 2013 Informal Hearing Presentation submitted by the Veteran's representative.

The Board's decision on the claim for involving nonservce-connected pension benefits is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notice the 


FINDINGS OF FACT

1.  In February 2006, the RO reinstated nonservice-connected pension benefits, effective from June 2005.  The payment of nonservice-connected pension benefits was calculated based upon the amount of the Veteran's gross monthly Social Security Administration (SSA) benefits.

2.  The Veteran's gross monthly SSA benefits for the year 2005 was $731.20 per month; $761.00 for the year 2006; $786.00 for the year 2007 and $804.00 for the year 2008.

3.  The Veteran's SSA benefits were garnished to pay on outstanding debt in the amount of $36.00 per month from March 2007 to December 2007 and $54.00 per month for the year 2008.

4.  There is no legal or statutory authority to exclude the amount of garnished SSA benefits from the amount of the Veteran's countable income.


CONCLUSION OF LAW

As the Veteran's Social Security income was properly included as countable income for purposes of determining entitlement to payment of VA pension benefits from July 1, 2005 to September 1, 2008, the claim to exclude such benefits to increase the  amount of his nonservice-connected pension benefits payable is without legal merit.  38 U.S.C.A. §§ 501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 3.273 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations define and mandate the notice and assistance that VA is required to provide claimants in the development of the factual evidence necessary to advance their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).  

However, under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that, where the law as mandated by statute, and not the evidence, is dispositive, the VCAA is not applicable); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the question is limited to the interpretation and application of the statute involved, and therefore, neither the duty to assist nor duty to notify provisions of the VCAA are implicated.

The Veteran maintains that VA committed administrative error when calculating his countable income for nonservice-connected pension benefit purposes.  Specifically, he alleges that the SSA benefits he received were actually less than what was identified by VA and that he is entitled to retroactive payment of nonservice-connected pension benefits as a result of this error.  In essence, he argues that VA should use his net SSA benefit payment, rather than the gross SSA benefit payment, to calculate countable income for nonservice-connected pension benefit purposes.

Pension is a periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA, given the recipient's circumstances.  38 U.S.C.A. § 1503.  Entitlement to payment of nonservice-connected pension benefits is based on income received from all sources, including other family members, except for types of income that are specifically excluded; none of the excluded types is relevant in this case.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The law states that a pension benefit is to be reduced by the amount of the claimant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation, given the recipient's circumstances as set forth in the legislation. 

In determining the recipient's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change in the maximum annual pension rate, or in the recipient's family income, the monthly rate of pension payable shall be adjusted, effective the date of change.  Id. 

Payments of any kind from any source (for example, life insurance proceeds) shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.   38 C.F.R. § 3.271.  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.  The MAPR used in any given case is based on certain status determinations. The Board notes that, although the MAPR rates are changed effective December 1 of each year, total income for calendar years governs payment of benefits.  See 38 C.F.R. § 3.260(f).  Similarly, fractions of a dollar are disregarded for the purposes of the calculations below regarding the annual rates.  See 38 C.F.R. § 3.260(g). After determining the monthly or other periodic rate of improved pension under 38 C.F.R. §§ 3.273 and 3.30, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29.

In a June 2003 Decision Review Officer (DRO) decision, the Veteran was awarded nonservice-connected pension benefits.  An August 2003 administrative decision awarded these benefits effective August 1, 2002.  Subsequently, in July 2004, the Veteran submitted a copy of an April 2004 letter from the SSA stating that he had been awarded disability benefits.  This letter indicated that he would receive $718.00 per month beginning in March 2003.  In August 2004, the VA informed the Veteran that his countable income exceeded the maximum annual rate for pension purposes for the year 2004.  A June 2005 SSA letter to the Veteran indicated that, beginning in December 2004, he would receive $731.40 per month in benefits, that $78.20 per month was to be deducted for medical insurance and that he would receive a monthly payment of $653.00.

In February 2006, the RO reinstated nonservice-connected pension benefits, effective from June 2005.  A November 2007 letter to the Veteran indicated that VA had calculated his monthly nonservice-connected pension benefits based upon a monthly SSA benefit of $804.00.  In response, the Veteran submitted a copy of a SSA check showing a payment of $750.00.  A January 2008 administrative decision from VA explained that countable income for nonservice-connected pension benefits purposes includes the Veteran's gross annual SSA income before any withholdings or deductions.

In July 2008, VA received an accounting of the Veteran's benefit payments from the SSA.  This history indicated that, for the year 2007, the Veteran's monthly benefit amount was $786.00 and that $36.00 was withheld beginning in March 2007.  For the year 2008, the payment history listed the Veteran's monthly benefit amount was $804.00 and that $54.00 was withheld.  The SSA also provided a copy of an undated notice from the United States Department of the Treasury indicating that the Veteran owed a debt to the Small Business Administration and that $36.00 per month would be withheld from his SSA benefits.  The September 2008 statement of the case indicates that the $54.00 per month withheld from the Veteran's SSA benefits for recoupment of outstanding debt, although the exact nature of this debt was not identified.

As noted above, the Veteran challenged the basis for the reduction of his pension, specifically arguing that VA committed error in calculating the amount of his SSA benefits based on his gross benefit payment rather than his net benefit payment.  The Board notes that the Veteran has presented no specific argument regarding the amount of SSA benefits he received in the years 2005 and 2006 and there is no indication that his SSA benefits were garnished or otherwise reduced for these years, outside of payments deducted for medical insurance.

However, the record clearly establishes that the Veteran's net SSA benefits were $786.00 per month for the year 2007 and $804.00 per month in the year 2008.  In addition, the record clearly establishes that his monthly SSA benefits were reduced by $36.00 per month in the year 2007 and $54.00 per month in the year 2008 due to the garnishment of an outstanding debt.  The Veteran and his representative have provided no specific argument or legal authority to support their contention that the Veteran's net SSA benefits, rather than his gross SSA benefits, were countable income or that the amount of garnished SSA benefits should not be counted as income.  The Board notes that there is no provision in the law for excluding the garnished amount for countable income.   See 38 U.S.C.A. § 501, 1503; 38 C.F.R.    § 3.271, 3.272.

VA can only pay benefits where the statutory requirements for payment of those benefits are met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing Office of Personnel Management (OPM) v. Richmond, 496 U.S. 414, 424 (1990) (stating payment of government benefits must be authorized by statute)).  Therefore, the claim to exclude the Veteran's garnished Social Security income as countable income for purposes of payment of nonservice-connected pension benefits from July 1, 2005 to September 1, 2008 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)



ORDER

Inclusion of the Veteran's garnished SSA income in determining his countable income for VA nonservice-connected disability pension purposes from July 1, 2005 to September 1, 2008 was proper, and the appeal is denied.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for bilateral hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the Veteran's claim for service connection for bilateral hearing loss, he alleges that he suffers from such a disability as a result of in-service noise exposure.  Specifically, he alleges that he was exposed to noise from heavy equipment while in service and later in the National Guard.  The applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in or aggravated by active duty service or active duty for training (ACDUTRA) or for disability resulting from injury incurred or aggravated while performing inactive duty training (INACDUTRA). 

Although copies of the Veteran's service treatment records from his period of active duty service in the Army are contained in the claims file, his complete service treatment records from his service in the National Guard have not been associated with the claims file.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records from his National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented in writing, in the record.

The Board notes that a Military Occupational Specialty (MOS) analogous to the Veteran's MOS of Rough Terrain Forklift Loader and Operator is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  An August 2011 VA audiology examiner opined that it was less likely that the Veteran's current hearing loss was the result of noise exposure sustained during service as the service medical records documented hearing that was within normal limits during service.  However, the Board finds that this August 2011 opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court has determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion.   In this case, the August 2011 VA examiner did not discuss the lay assertions of the Veteran or his wife that his current bilateral hearing loss was the result of his exposure to noise during service.  Moreover, this examiner did not address the Veteran's contentions regarding his National Guard service.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers such statements.

Further, the record reveals that the Veteran has been awarded disability benefits from the SSA.  The basis of such an award is unclear from the current record.   The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. VA treatment records dated through May 2014 have been associated with the claims file.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records documenting treatment for his claimed hearing loss.  Such records dated through May 2014 from the VA Medical Center in New Orleans are located in the Veteran's claims file. Follow the provisions of 38 C.F.R. § 3.159 (2013) as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file. 

2.  Contact the Social Security Administration (SSA) to obtain the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  Follow the provisions of 38 C.F.R. § 3.159 (2013) as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file. 

3.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's National Guard Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file. 

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the August 2011 VA audiologist.  If the audiologist who drafted the August 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is medically-related to his asserted in-service acoustic trauma in both the Army and the National Guard.  In this regard, the examiner must consider the fact that the Veteran's MOS is analogous to those listed in the Department of Defense Duty MOS Noise Exposure Listing. 

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as necessary.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the claim for service connection for bilateral hearing loss in light of all pertinent evidence ( to include all evidence received since the issuance of the May 2012 statement of the case) and legal authority.  

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


